Case 1:20-cv-21117-CMA Document 1 Entered on FLSD Docket 03/13/2020 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF FLORIDA

MIAMI DIVISION

 

CASE NO.:

MERCEDES SHAMBURGER,

Plaintiff,
VS.
CARNIVAL CORPORATION d/b/a
CARNIVAL CRUISE LINES,

Defendant.

/
COMPLAINT FOR DAMAGES

 

AND DEMAND FOR JURY TRIAL
The Plaintiff, MERCEDES SHAMBURGER, (hereinafter “Plaintiff’), through undersigned
counsel, files suit against Defendant, CARNIVAL., (hereinafter “Defendant”), for damages and
alleges:
GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS

1. Plaintiff is seeking damages in excess of 75,000, and there is diversity of
citizenship between Plaintiff and Defendant; accordingly there is subject matter jurisdiction with
this court pursuant to 28 U.S.C. §1332, including the saving to suitors clause, as Plaintiff brings
this action at law and seeks a jury trial.

2. On or about February 14, 2019, Plaintiff was a fare paying passenger onboard the
passenger cruise ship Carnival Sensation, which was owned and/or operated by Defendant.

3. At all times material hereto, the Plaintiff was a citizen and resident of Michigan.
Case 1:20-cv-21117-CMA Document 1 Entered on FLSD Docket 03/13/2020 Page 2 of 6

4. At all times material hereto, the Defendant maintained their main headquarters
and principle place of business in Miami, Florida, and is considered a citizen and resident of the
state of Florida for purposes of diversity of citizenship.

5. Venue is proper under 28 U.S.C. §1391 (b)(1) as the Defendant resides in this
district and the cruise ship ticket issued by the Defendant requires Plaintiff to file lawsuit in this
district.

6. Plaintiff invokes the diversity jurisdiction of this Court, brings this action at law,
and seeks a jury trial for all Plaintiff's claims, which he is entitled to.

7. This Court has personal jurisdiction over Defendant under Fla. Stat. §48.193
because Defendant, at all times material hereto, personally and/or through its agents, employees,
or representatives, in the County and in the District in which this Complaint is filed:

a. Operated, conducted, engaged in or carried on a business venture in this state
and/or county; and/or.

b. Had an office or agency in this state and/or county; and/or.

c. Engaged in substantial activity within this state; and/or.

d. Committed tortious acts in whole or in part within this state.

8. All conditions precedent for filing and maintaining this action have been fulfilled,
have been waived, or do not apply.

9. At all times material hereto, the Defendant owned, operated, managed, maintained
and/or controlled the cruise ship, Carnival Sensation.

10. Defendant has known for many years that tender operations transporting
passengers to the various ports it travels to creates potential safety hazards for the passengers,

including but not limited to the offloading of passengers off the tender boat to the particular port.
Case 1:20-cv-21117-CMA Document 1 Entered on FLSD Docket 03/13/2020 Page 3 of 6

One of known potential hazards is the method of offloading and the type of surface the
passengers are required to navigate on. This includes the potential slipperiness of any surface,
especially during bad weather conditions when such surface gets wet.

11. On or about February 14, 2019, Plaintiff was a fare paying passenger on
Defendant’s cruise ship vessel, Carnival Sensation. On or about that date, the vessel arrived at
Grand Cayman, and anchored, and transported the cruise ship passengers by tender to the port at
the Grand Cayman. On this particular day the weather conditions were poor, there was high
swells, and difficulty getting off the ship. Despite such, passengers were transported by tender,
and once they arrived at the place in the Grand Cayman where the passengers were taken to, the
Plaintiff, along with other passengers were stepping off the tender and immediately had to step
on to a ramp that was made out of metal, with no type of any anti-skid stripping on the metal
ramp. The weather conditions were poor, and it was raining, creating a hazardous condition for
the passengers getting off the tender and stepping on to this wet, slippery metal ramp. In fact,
several passengers started slipping on this slippery wet ramp. The Plaintiff was one of the
passengers who stepped off the tender boat took some steps and then slipped and fell, causing a
serious injury to her left leg/ankle. Another passenger slipped and fell and broke an arm.

12. At all times material hereto, Defendant knew of the unsafe and dangerous
conditions that existed, and still took their passengers to this area, and took no precautions for the
passengers safety, and failed to warn the passengers of the unsafe and dangerous condition that
existed as the passengers were getting off the tender boat.

COUNT I - NEGLIGENCE AGAINST DEFENDANT CARNIVAL
13. The Plaintiff, repeats and adopts paragraphs one (1) through thirteen (13) above

and further avers:
Case 1:20-cv-21117-CMA Document 1 Entered on FLSD Docket 03/13/2020 Page 4 of 6

14. At all times material, and in particular on or about February 14, 2019, the

Defendant Carnival owed to its passengers, and in particular to the Plaintiff, the duty to exercise

reasonable care to maintain and operate the Carnival Sensation’s tender in a reasonably safe

condition.

15. At all times material, the Defendant, through its vessel, crew, agents, employees,

staff and/or representatives, who were acting in the course and scope of their employment and/or

agency with the Defendant, breached the duty of reasonable care owed to the Plaintiff and were

negligent in one or more of the following ways:

a.

Failure to exercise reasonable care for the safety of the passengers by failing
to take adequate safety precautions based on the bad weather that existed
when the ship arrived to the Grand Cayman.

Failing to provide a safe means for the passengers to get off the cruise ship.
Failure to safely transport passengers to the Grand Cayman, and failure to
provide safe means to get off the tender boat. Instead, the passenger had to
step on to a wet and slippery ramp in bad weather.

Failure to provide a proper means of egress from the tender boat to the Grand
Cayman Island.

Failure to suspend the operations due to the weather conditions.

By failing to warn the passengers of the unsafe and dangerous condition that
existed.

Failure to warn of the slippery and unsafe metal ramp that passengers were
required to step on and walk on in order to get off the tender boat and into the

Grand Cayman port.
Case 1:20-cv-21117-CMA Document 1 Entered on FLSD Docket 03/13/2020 Page 5 of 6

16.

. Failure to have an appropriate walking surface for the cruise ship passengers

that were leaving the vessel.
Failure to provide a non-skid surface for the passengers leaving the tender
boat.

Failure to provide a dry surface for the passengers to walk on.

. Failure to inspect and discover the unsafe condition, and to rectify them,

before taking the passengers by tender to place where the Plaintiff and others
slipped and fell.
Failing to install proper and reasonable safeguards to prevent passengers from

being injured when walking in the subject area.

. Failing to take proper precautions for the safety of its passengers.

. Creating a dangerous condition and/or failing to remedy a dangerous

condition which was known by the Defendant, and which in the exercise of

reasonable care should have been known by the Defendant.

As a direct and proximate result of the aforementioned carelessness and

negligence of the Defendant, the Plaintiff sustained serious injuries, including multiple open

fractures in her left ankle, requiring emergent surgery, suffered serious injuries to her body and

extremities, pain and suffering, disability, disfigurement, physical handicap, mental anguish,

aggravation of preexisting conditions, inconvenience, scarring, the loss of the capacity for the

enjoyment of life, loss of past earnings, loss of future earnings, diminished earning capacity in

the future, her working ability has been impaired, has incurred medical expenses in the past and

will incur medical expenses in the future. Plaintiff will require further medical care and treatment

for the remainder of her life. These damages are permanent and continuing in nature.
Case 1:20-cv-21117-CMA Document 1 Entered on FLSD Docket 03/13/2020 Page 6 of 6

WHEREFORE, the Plaintiff, demands judgment against the Defendant CARNIVAL for

all damages recoverable under the law, as well as pre-judgment and post-judgment interest and

costs to the extent allowed by law, and any, other relief deemed proper under the circumstances,

and demands trial by jury of all issues so triable.

Dated: March 13, 2020.

 

Respectfully submitted,

By: ___s/ Brett Rivkind
BRETT RIVKIND, ESQ.
FBN: 373486

seainjury(@rivkindlaw.com

RIVKIND, MARGULIES & RIVKIND, P.A.
169 East Flagler Street

Suite 1422

Miami, FL 33131

Telephone: (305) 374-0565

Facsimile: (305) 539-8341

Attomeys for Plaintiff

 
